           Case 2:18-cv-01492-JS Document 103 Filed 09/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KAREN MALDONADO, et al.                        :           CIVIL ACTION
                                                :
    v.                                          :           No. 18-1492
                                                :
 CITY OF PHILADELPHIA                           :
 DEPARTMENT OF HUMAN                            :
 SERVICES, et al.                               :

                                           ORDER

         AND NOW, this 29th day of September, 2020, upon consideration of Defendants’ Motions

for Summary Judgment, the briefing on the Motions, the parties’ presentations at the November 1,

2019, hearing on the Motions, and for the reasons stated in the accompanying Memorandum, it is

ORDERED the Motions (Documents 71, 72, & 73) are GRANTED. Judgment is entered in favor

of Defendants on all counts in the Second Amended Complaint.

         It is further ORDERED Defendants’ Motions in Limine (Documents 82 & 83) are DENIED

as moot.

         The Clerk of Court is DIRECTED to mark this case CLOSED.



                                                BY THE COURT:



                                                   /s/ Juan R. Sánchez
                                                Juan R. Sánchez, C.J.
